Title: Instructions to Virginia Delegates in re Settlement of Accounts, 28 December 1782
From: House of Delegates
To: Virginia Delegates



Virginia
In the House of Delegates
Saturday the 28th. of December 1782
Mr. Richard Henry Lee reported from the Committee appointed to inquire into the Progress of the Continental Account that the Committee had according to Order examined the same and had agreed upon a Report and come to several Resolutions thereupon which he read in his Place and afterwards delivered in at the Clerk’s Table where the same were again twice read and agreed to by the House as followeth:
That the Solicitor has laid before them his Proceedings, that they find from the loss of the Proceedings and Papers of the Committee of Safety, of the Council, the Papers of the Auditors Office, the former Board of War, the Board of Trade, and the deranged situation and Loss of the old Papers in the Treasury that it is utterly impracticable to state an Account of Specifics and that very few Vouchers can be procured to support the Money Charges against the Continent prior to January 1781 when all these Papers were destroyed by the Enemy,
Resolved therefore that Instructions be given to the Honble. Virginia Delegates in Congress to move that Honble Body that their Commissioners to adjust this States Accounts be vested with power to allow of Charges that from circumstantial proof should appear reasonable.
Resolved that the Solicitor immediately proceed to state the Accounts of Expenditures both pecuniary and Specific from the aforesaid period of January 1781 and direct the Vouchers in the different Offices so as they may be referred to as Necessity may require and in the mean Time to collect all and every Information that may be procured so as to throw a Light upon the Accounts prior to the Destruction of the Papers and for that purpose to make enquiry into the disposal of every considerable Sum of Money that may heretofore have been settled for by the persons intrusted therewith and to procure from all such Persons duplicate Accounts thereof or such other Information that may be in their Power to give.





Teste



1782 December 28th


John Beckley CHD


Agreed to by the Senate





Will Drew CS






A Copy






Teste






John Beckley CHD 


